UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 10, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 65-0538630 (I.R.S. Employer Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 593-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value: 5,654,832 shares outstanding at November 5, 2010 Class A common stock, $.10 par value: 9,813,335 shares outstanding at November 5, 2010 BENIHANA INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) at October 10, 2010 and March 28, 2010 2 Condensed Consolidated Statements of (Loss) Income (unaudited) for the Three and Seven Periods Ended October 10, 2010 and October 11, 2009 3 Condensed Consolidated Statements of Stockholders’ Equity (unaudited) for the Seven Periods Ended October 10, 2010 and October 11, 2009 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Seven Periods Ended October 10, 2010 and October 11, 2009 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II- OTHER INFORMATION Item 1A. Risk Factors 28 Item 5. Other Information 28 Item 6. Exhibits 29 - 1 - BENIHANA INC. AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share information) October 10, March 28, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Inventories Income tax receivable Prepaid expenses and other current assets Investment securities available for sale - restricted Deferred income tax asset, net Total current assets Property and equipment, net Goodwill Deferred income tax asset, net Other assets, net Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Accrued put option liability Borrowings under line of credit Total current liabilities Deferred obligations under operating leases Other long term liabilities Total liabilities Commitments and contingencies (Notes 5 and 9) Convertible preferred stock - $1.00 par value; authorized - 5,000,000 shares; Series B mandatory redeemable convertible preferred stock - authorized - 800,000 shares; issued and outstanding – 800,000 shares, respectively, with a liquidation preference of $20 million plus accrued and unpaid dividends Stockholders’ Equity Common stock - $.10 par value; convertible into Class A common stock; authorized, 12,000,000 shares; issued and outstanding, 5,654,832 and 5,647,780 shares, respectively Class A common stock - $.10 par value; authorized, 32,500,000 shares; issued and outstanding, 9,813,335 and 9,768,611 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net of tax 18 ) Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 2 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF (LOSS) INCOME (UNAUDITED) (In thousands, except per share information) Three Periods Ended Seven Periods Ended October 10, October 11, October 10, October 11, Revenues: Restaurant sales $ Franchise fees and royalties Total revenues Restaurant Expenses: Cost of food and beverage sales Restaurant operating expenses Restaurant opening costs - 8 General and administrative expenses Total operating expenses (Loss) Income from operations ) ) ) 47 Interest income (expense), net ) ) ) Loss before income taxes ) Income tax benefit ) Net (Loss) Income ) ) ) Less: Accretion of preferred stock issuance costs and preferred stock dividends Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Loss Per Share Basic loss per common share $ ) $ ) $ ) $ ) Diluted loss per common share $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. - 3 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Seven Periods Ended October 10, 2010 (In thousands, except share information) Accumulated Other Class A Additional Comprehensive Total Common Common Paid-in Retained (Loss) Income, Stockholders’ Stock Stock Capital Earnings Net of Tax Equity Balance, March 28, 2009 $ ) $ Comprehensive income: Net income Net change in unrealized losson investment securities available for sale, net of tax Total comprehensive income Issuance of 31,625 shares of common stock and 76,250 shares of Class A common stock from exercise of options 3 7 Dividends declared on Series B preferred stock ) ) Accretion of issuance costs on Series B preferred stock ) ) Stock-based compensation Tax benefit from stock option exercises 32 32 Balance, October 11, 2009 $ ) $ Accumulated Other Class A Additional Comprehensive Total Common Common Paid-in Retained (Loss) Income, Stockholders’ Stock Stock Capital Earnings Net of Tax Equity Balance, March 28, 2010 $ ) $ Comprehensive loss: Net loss ) ) Net change in unrealized losson investment securities available for sale, net of tax 30 30 Total comprehensive loss ) Issuance of 7,109 shares of common stock and 44,667 shares of Class A common stock from exercise of options 1 4 Conversion of 57 shares of common stock into 57 shares of Class A common - - - Dividends declared on Series B preferred stock ) ) Accretion of issuance costs on Series B preferred stock ) ) Stock-based compensation Tax benefit from stock option exercises 46 46 Balance, October 10, 2010 $ 18 $ See accompanying notes to unaudited condensed consolidated financial statements. - 4 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Seven Periods Ended October 10, October 11, Operating Activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax benefit from stock option exercises ) ) (Gain)/Loss on disposal of assets ) 1 Write-off of abandoned projects - Deferred income taxes ) Change in operating assets and liabilities that provided (used) cash: Receivables Inventories ) Prepaid expenses and other current assets ) ) Income taxes and other long term liabilities ) ) Other assets ) Accounts payable Accrued expenses and deferred obligations under operating leases Net cash provided by operating activities Investing Activities: Expenditures for property and equipment and computer software ) ) Proceeds from sale of property and equipment and computer software 20 - Collection of insurance proceeds - Sale of investment securities, available for sale, net 87 Net cash used in investing activities ) ) Financing Activities: Borrowings on line of credit Repayments on line of credit ) ) Dividends paid on Series B preferred stock ) ) Proceeds from issuance of common stock and Class A common stock upon exercise of stock options Tax benefit from stock option exercises 46 32 Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the seven periods: Interest $ $ Income taxes Noncash investing and financing activities: Acquired property and equipment for which cash payments had not yet been made $ $ Accrued but unpaid dividends on the Series B preferred stock Change in unrealized loss on investment securities available for sale, net of tax 30 See accompanying notes to unaudited condensed consolidated financial statements. - 5 - BENIHANA INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. General The accompanying condensed consolidated balance sheet as of March 28, 2010, which has been derived from audited financial statements, and the unaudited interim condensed consolidated financial statements of Benihana Inc. and Subsidiaries (“we, “our,” “us,” the “Company”) as of, and for the three and seven periods (twelve and twenty-eight weeks, respectively) ended, October 10, 2010 have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”), pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnotes normally included in financial statements prepared in accordance with US GAAP have been condensed or omitted. These unaudited interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes thereto for the year ended March 28, 2010 appearing in our Annual Report on Form 10-K filed with the SEC. The condensed consolidated financial statements include the assets, liabilities and results of operations of our wholly-owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The preparation of financial statements in conformity with US GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. These unaudited interim condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of our financial position and results of operations. The results of operations for the three and seven periods ended October 10, 2010 are not necessarily indicative of the results to be expected for the full year. We have a 52/53-week fiscal year. Our fiscal year ends on the Sunday occurring within the dates of March 26 and April 1. We divide the fiscal year into 13 four-week periods where the first fiscal quarter consists of 4 periods totaling 16 weeks and each of the remaining three quarters consists of 3 periods totaling 12 weeks each.In the event of a 53-week year, the additional week is included in the fourth quarter of the fiscal year. This operating calendar provides for a consistent number of operating days within each period, as well as ensures that certain holidays significant to us occur consistently within the same fiscal quarters from year to year. Because of differences in the length of fiscal quarters, however, results of operations between the first quarter and the later quarters of a fiscal year are not comparable. Fiscal year 2010 and fiscal year 2011 each consist of 52 weeks. Fiscal year 2011 will end on March 27, 2011. Fiscal year 2010 ended on March 28, 2010. Certain amounts in the three and seven periods ended October 11, 2009 have been reclassified to allocate certain marketing expenses as restaurant operating expenses. These marketing expenses were previously reflected as general and administrative expenses.Management believes that this new presentation provides better comparison to our competitors. We reclassified $1.9 million and $4.3 million for the three and seven periods ended October 11, 2009, respectively. 2. Recently Issued Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06 (“ASU 2010-06”) which requires new disclosures regarding recurring or nonrecurring fair value measurements. Under the ASU, entities will be required to separately disclose significant transfers into and out of Level 1 and Level 2 measurements in the fair value hierarchy and describe the reasons for the transfers. Entities will also be required to provide information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements. In addition, entities must provide fair value measurement disclosures for each class of assets and liabilities. Entities must also provide disclosures about the valuation techniques used in determining fair value for Level 2 or Level 3 measurements. Our adoption of this ASU on March 29, 2010 did not have a material impact on our condensed consolidated financial statements. - 6 - BENIHANA INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) In June 2009, the FASB updated ASC Topic 810 (“ASC 810”), “Consolidation” (previously SFAS No. 167) which amended certain guidance contained in FASB Interpretation No.46(R) “Consolidation of Variable Interest Entities” for determining whether an entity is a variable interest entity and modified the methods allowed for determining the primary beneficiary of a variable interest entity. The amendments include: (1)the elimination of the exemption for qualifying special purpose entities, (2)a new approach for determining when an entity should consolidate a variable interest entity, and (3)changes relating to the required timing for reassessing when an entity should consolidate a variable interest entity. Our adoption of the provisions of ASC 810 on March 29, 2010 did not have a material impact on our condensed consolidated financial statements. 3. Inventories Inventories consist of the following (in thousands): October 10, March 28, Food and beverage $ $ Supplies $ $ 4. Fair Value Measurements The carrying amounts of cash and cash equivalents, receivables, accounts payable and accrued liabilities approximate fair value due to the short-term nature of the items as of October 10, 2010 and March 28, 2010. We believe that the carrying amount of our debt at October 10, 2010 and March 28, 2010 approximated fair value due to the variable rates associated with the debt instrument and the recent amendments to our line of credit agreement in fiscal year 2010 (refer to Note 5, Long-Term Debt). As of October 10, 2010, we held certain publicly traded mutual funds that invest in debt and equity securities that are required to be measured at fair value on a recurring basis. We invest in these mutual funds to mirror and track the performance of the elections made by employees that participate in our deferred compensation plan. These mutual fund investments are classified as available for sale and are carried at fair value, with unrealized gains and losses reflected as a separate component of stockholders’ equity. We determined the fair value of our investment securities available for sale using quoted market prices (Level 1 in the fair value hierarchy). The following tables disclose, as of October 10, 2010 and March 28, 2010, our available for sale investment securities at both the cost basis and fair value by investment type. None of our available for sale investment securities were at a net loss position as of October 10, 2010 or March 28, 2010. October 10, 2010 March 28, 2010 Cost Fair value Cost Fair value Equity securities $ Fixed income securities 65 70 86 86 Money market fund deposits $ We periodically evaluate unrealized losses in our available for sale investment securities for other-than-temporary impairment using both qualitative and quantitative criteria and, as of October 10, 2010, determined that there was no other-than-temporary impairment. - 7 - BENIHANA INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Fair value measurements of nonfinancial assets and nonfinancial liabilities are primarily used in the valuation of our reporting units for the purpose of assessing goodwill impairment and the valuation of property and equipment when assessing long-lived asset impairment.None of our nonfinancial assets or nonfinancial liabilities were measured at fair value as of October 10, 2010 or March 28, 2010. 5. Long-Term Debt We have a line of credit with Wachovia Bank, National Association (“Wachovia”), which we may draw upon as we deem advisable for working capital, capital expenditures and general corporate purposes. At the end of the second quarter of fiscal year 2010, we were determined to not be in compliance with certain of the financial covenants contained in the agreement governing the line of credit. In connection with the determination, during the third quarter of fiscal year 2010, the line of credit was amended to decrease our borrowing capacity under the line from $60.0 million to $40.5 million, effective immediately, and to $37.5 million at July 18, 2010. On January 2, 2011, the last day of the third quarter of fiscal year 2011, the amount available to borrow will be further reduced to $32.5 million through maturity. Our borrowing capacity under the line of credit is also reduced on a dollar-for-dollar basis by the cumulative amount of any outstanding letters of credit, which totaled $1.3 million at October 10, 2010 and will be further reduced by 25% of any net cash proceeds we may receive in connection with any sale of our equity securities. The agreement governing our line of credit requires that we maintain certain financial ratios and profitability amounts and restricts the payment of cash dividends as well as the use of proceeds to purchase our stock. Borrowings under the line of credit are secured by the assets of Benihana Inc. (including first mortgages on all real estate owned by the Company). The line of credit provides for a commitment fee of 0.25% on the unused portion of the loan commitment and interest rates payable at 4.75% above the applicable LIBOR rate with a LIBOR floor of 1.0%. The line of credit provided for a minimum fixed charge coverage ratio of 1.10:1.00 through July 18, 2010, at which time it was increased to a minimum of 1.35:1.00, and a maximum leverage ratio of 5.00:1.00 through July 18, 2010 and 4.50:1.00 by the end of the second quarter of fiscal year 2011 through, and including, the third quarter of fiscal year 2011. All borrowings under the line of credit are scheduled to mature and become due on March 15, 2011. We have no agreement with Wachovia to extend or renew the line beyond maturity. There are no scheduled payments prior to scheduled maturity; however, we may prepay outstanding borrowings prior to that date. At October 10, 2010, we had $16.9 million of borrowings outstanding under the line of credit at an interest rate of 5.75%, and an available borrowing balance of $19.3 million. As of October 10, 2010, we were in compliance with the financial covenants of the agreement governing the line of credit. In anticipation of the scheduled maturity of the line of credit, management is in discussion with various financial institutions for a new line of credit which is expected to be in place upon maturity of the original credit facility. Although there is no assurance that we will be able to do so, management currently believes that it is likely that we should be able to successfully extend or refinance our amended line of credit prior to maturity or enter into alternative line of credit or financing arrangement with a different financial institution. 6. Income Taxes For the three and seven periods ended October 10, 2010, we have used an estimate of the annual effective year-to-date tax rate in calculating the interim effective tax rate. During the three and seven periods ended October 10, 2010, our effective income tax rate was impacted by tax credits increasing at a higher rate than our increase in taxable income. As of October 10, 2010, we had a deferred tax asset of approximately $9.4 million. Based on evidence available, we do not believe a valuation allowance is necessary as we believe the full benefit of these assets will more likely than not be realized. We will continue to monitor the need for a valuation allowance. We file income tax returns which are periodically audited by various federal and state jurisdictions. With few exceptions, we are no longer subject to federal and state income tax examinations for years prior to fiscal year 2007. As of October 10, 2010, we had $0.3 million of gross unrecognized tax benefits, most of which would impact the tax rate if recognized and less than $0.1 million accrued for the payment of interest. We do not believe we have any potential liability for the payment of penalties. Of the total unrecognized tax benefits at October 10, 2010, we believe it is reasonably possible that this amount could be reduced by $0.1 million in the next twelve months due to the expiration of applicable statutes of limitations. As of March 28, 2010, we had $0.3 million of gross unrecognized tax benefits, all of which would impact the tax rate if recognized. Unrecognized tax benefits and related interest are generally classified as other long term liabilities in the accompanying condensed consolidated balance sheets. It is our continuing policy to recognize interest and penalties related to unrecognized tax benefits in income tax expense. - 8 - BENIHANA INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7. LossPer Share Basic loss per common share is computed by dividing net loss attributable to common stockholders by the weighted average number of common shares outstanding during each period.The diluted earnings per common share computation includes dilutive common share equivalents issued under our various stock option plans and takes into account the conversion rights of our Series B preferred stock. The components used in the computation of basic loss per share and diluted loss per share for the three and seven periods ended October 10, 2010 and October 11, 2009 are shown below (in thousands): Three Periods Ended Seven Periods Ended October 10, October 11, October 10, October 11, Net (loss) income, as reported $ ) $ ) $ ) $ Less:Accretion of preferred stock issuance costs and preferred stock dividends Lossfor computation of basic loss per common share ) Add:Accretion of preferred stock issuance costs and preferred stock dividends - Loss for computation of diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares used in basic loss per share effect of dilutive securities: Stock options - Series B preferred stock - Weighted average number of common shares and dilutive potential common stock used in diluted loss per share In computing diluted earnings per share, the denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been issued, and in computing the dilutive effect of convertible securities, the numerator is adjusted to add back any preferred stock dividends and any other changes in income or loss that would result from the conversion of those securities. In applying the if-converted method, conversion shall not be assumed for purposes of computing diluted earnings per share if the effect would be anti-dilutive. Due to the net loss attributable to common shareholders for the three and seven periods ended October 10, 2010 and October 11, 2009, all potentially dilutive shares were excluded from the denominator of the earnings per share calculation as including such shares would have been anti-dilutive. Similarly, the numerator was not adjusted to add back any preferred stock issuance costs or preferred stock dividends as including such amounts would have been anti-dilutive. 8. Stock-Based Compensation On August 20, 2009, our stockholders approved an amendment to our 2007 Equity Incentive Plan. The amendment (i) increased the number of authorized shares of our Class A common stock available for issuance under the equity plan by 2,000,000 shares to an aggregate of 2,750,000 shares, (ii) increased the number of shares which may be issued under the equity plan upon the exercise of incentive stock options by 1,450,000shares to an aggregate of 2,000,000 shares and (iii) increased the maximum number of shares for which an employee of the Company may be granted equity awards under the equity plan during any calendar year by 550,000shares to 750,000shares. As of October 10, 2010, 35,233 shares of restricted Class A common stock, net of forfeitures, and options to purchase 355,987 shares of Class A common stock, net of cancellations, have been granted under the equity plan. Accordingly, 2,358,780 shares remain available for future grants under the equity plan. - 9 - BENIHANA INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) We recorded $0.1 million (less than $0.1 million, net of tax) and $0.1 million (less than $0.1 million, net of tax) in stock-based compensation expense during the three periods ended October 10, 2010 and October 11, 2009, respectively. We recorded $0.2 million (less than $0.1 million, net of tax) and $0.3 million (approximately $0.2 million, net of tax) in stock-based compensation expense during the seven periods ended October 10, 2010 and October 11, 2009, respectively. Stock Options Options to purchase 90,000 and 60,000 shares of Class A common stock were granted during the seven periods ended October 10, 2010 and October 11, 2009, respectively. The following assumptions were used in the Black-Scholes option pricing model used in valuing options granted. October 10, October 11, Risk free interest rate % % Expected term 3 years 3 years Expected dividend yield - - Expected volatility 79
